Name: Council Regulation (EEC) No 3460/82 of 21 December 1982 making the importation into Greece of certain jute products originating in Bangladesh or India subject to quantitative limitation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 82 Official Journal of the European Communities No L 365/3 COUNCIL REGULATION (EEC) No 3460/82 of 21 December 1982 making the importation into Greece of certain jute products originating in Bangladesh or India subject to quantitative limitation THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1983 imports into Greece of the jute products listed in the Annex and originating in Bangladesh or India shall be subject to this Regulation . Article 2 Imports into Greece of the jute products listed in the Annex shall be subject to an import authorization to be issued by the Greek authorities up to the quantita ­ tive limits indicated in the Annex. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Agreements on trade in jute products have been negotiated between the Community on the one hand and Bangladesh and India on the other, provi ­ ding for voluntary restraint of exports of certain of these products to the Community ; Whereas by Regulation (EEC) No 541 /82 ('), the Council made the importation into Greece of certain jute products originating in Bangladesh or India subject to quantitative limitation so as to align the rules for imports into that Member State as closely as possible on those applying in the other Member States of the Community ; whereas these arrangements were introduced pending the outcome of the current nego ­ tiations with Bangladesh and India to adapt the said Agreements to take account of the accession of the Hellenic Republic to the Community ; Whereas, since these negotiations have not yet been concluded, it proves necessary to maintain, as a transi ­ tional measure, pending their conclusion, the rules in force for Greece in 1982, with an increase in the level of quantitative limits on imports, Article 3 Products admitted into Greece under inward proces ­ sing or other suspensory arrangements shall not, provided that they are declared under such arrange ­ ments to be for re-export from that territory to a third country in their original state or after processing, be set off against the quantitative limits referred to in Article 2. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1982. For the Council The President O. MÃLLER (') OJ No L 66, 10 . 3 . 1982, p . 1 . No L 365/4 Official Journal of the European Communities 24. 12. 82 ANNEX Quantitative limits (or imports into Greece of certain jute products originating in Bangladesh and India Quantitative limits 1983 (tonnes) Category CCT heading No NIMEXE code Description Bangla ­ desh India 4 57.10 B Woven fabrics of jute or of other bast fibres of heading No 57.03 : 57.10-62 ex B. Of a width of more than 1 50 cm but not more than 310 cm, other than those of category 7 200 600 7 57.10 B Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : 57.10-70 ex B. Of a width of more than 150 cm, wholly or partially bleached, dyed or printed and having no visible selvedge in the width 100 300